FILED
                            NOT FOR PUBLICATION
                                                                               APR 5 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUAN CARLOS RODRIGUEZ OZUNA,                     No.   18-72936

              Petitioner,                        Agency No. A079-519-277

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 18, 2022**
                             San Francisco, California

Before: CHRISTEN and BRESS, Circuit Judges, and LYNN,*** District Judge.

      Juan Carlos Rodriguez Ozuna, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (BIA) decision: (1) dismissing his

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
appeal from an immigration judge’s (IJ) order denying his application for

cancellation of removal; and (2) declining to remand his proceedings. We have

jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny Rodriguez Ozuna’s

petition.1

       1.    Rodriguez Ozuna argues that his removal order is invalid because his

1992 conviction pursuant to section 647.6 of the California Penal Code was

vacated. We disagree. As the BIA observed, Rodriguez Ozuna’s removal order

rested on his admitted and unchallenged inadmissibility due to entering the United

States without admission or parole pursuant to 8 U.S.C. § 1182(a)(6)(A)(i).

       2.    Rodriguez Ozuna argues that the BIA should have remanded his

proceedings to further develop the record because his conviction pursuant to

section 647.6 was vacated. We review the BIA’s denial of a motion to remand for

abuse of discretion. Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We will

reverse the BIA only if its decision was “arbitrary, irrational, or contrary to law.”

Go v. Holder, 744 F.3d 604, 609 (9th Cir. 2014) (quoting Perez v. Mukasey, 516

F.3d 770, 773 (9th Cir. 2008)).




       1
             Because the parties are familiar with the facts, we recite only those
facts necessary to decide the petition.
                                           2
      Rodriguez Ozuna’s motion to remand required a showing of prima facie

eligibility for cancellation of removal. See INS v. Abudu, 485 U.S. 94, 104–05

(1988); see also Tzompantzi-Salazar v. Garland, 25 F.4th 752, 759 (9th Cir. 2022).

The criminal history Rodriguez Ozuna submitted to the IJ documented his arrests

in 2015 for lewd acts with a child under the age of 14, in violation of section

288(a) of the California Penal Code, and oral copulation with a child under the age

of 10, in violation of section 288.7(b) of the California Penal Code. But Rodriguez

Ozuna did not provide evidence of the dispositions of those arrests. Rodriguez

Ozuna bore the burden of proving all aspects of his eligibility, including proving

that these two arrests did not result in convictions. See Pereida v. Wilkinson, 141

S. Ct. 754, 758 (2021). Because Rodriguez Ozuna did not establish the absence of

a disqualifying conviction, the BIA did not abuse its discretion by declining to

remand Rodriguez Ozuna’s proceedings.

      PETITION FOR REVIEW DENIED.




                                          3